The abstract of the disclosure is objected to because of the inclusion of legal phraseology on line 5 (“said”).  Correction is required (MPEP § 608.01(b)).
The original specification is objected to because of the following informalities:  On page 14, line 12, there should be a space between “dome” and “152”.  On page 15, line 2, “14” should be replaced by --11--.  On page 21, line 23, “on” should read --of--.  On page 22, line 11, “housing” is misspelled; line 26 lacks proper grammatical syntax.  The substitute specification has been entered, but none of the above identified problems appear to have been corrected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 2, line 3, “shaft” should be replaced by --socket--.  In claim 21, line 3, “the cover” lacks a proper antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12, 14-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliki et al., US 8,591,599 B1, which discloses a prosthesis socket (Figure 18; column 12, lines 1-9), several lead electrodes for recording electric muscle activities (Figures 1-2, 5-6, 8, 12a-12c; column 3, line 29 et seq.; column 7, lines 50-55), a control unit connected to the lead electrodes (Figures 3-4; column 4, line 58, to column 5, line 12), a driven prosthesis component fixed to the prosthesis socket and coupled with the control unit (Figure 18; column 2, lines 56-67; column 5, lines 37-53; column 12, lines 1-9), and a surface electrode arrangement capable of being arranged around a circumference of a residual limb (Figure 9; column 8, line 61, to column 9, line 35; column 10, lines 20-21) and of being shifted or twisted (column 9, lines 3-5 and 23-27).  Including the surface electrode arrangement of Figure 9 with the prosthetic system of Figure 18 would have been immediately obvious in order to enable the amputee to have further control over the prosthesis or to interact with computers, televisions, or gaming devices (column 10, lines 32-43).  Regarding claim 18, equal circumferential spacing would have been obvious, if not inherent, from the apparently equal spacing depicted in Figure 9 and from column 9, lines 17-19, and column 6, lines 10-12 and 19-22.  Regarding claim 19, each leg 11, for example, may be viewed as a stabilizing element.  Regarding claim 20, a replaceable cover of 22 (Figure 2) serve as markings for positioning electrode contacts 14 (column 4, lines 4-8).  Regarding claim 22, attention is directed to column 9, line 26.
Regarding method claims 1 and 5-8, in an embodiment similar to Figure 8, there may be more than one band-like electrode support 211 (column 8, lines 20-23), with one electrode support corresponding to the claimed surface electrode arrangement and another equated to the lead electrodes as claimed: evaluating “distinctness” in the form of EMG patterns of amplitudes, durations, and frequencies was ubiquitous in the art at the effective date of the present invention and would have been obvious in order to distinguish among signals for effecting appropriate commands to the prosthetic hand; under the alternative interpretation discussed above, the embodiment of Figure 9 provides the surface electrode arrangement, and to utilize this limb band for partially controlling the prosthesis of Figure 18 would have been obvious from column 8, lines 51-56, and from the reasons and passages cited above.
Regarding claims 10 and 12, positions of surface electrodes are mechanically transmitted by a positioning aid, in the form of an elastomeric encasement with openings (column 9, lines 23-27), from the residual limb to the prosthesis socket via stress concentrations, and a similar argument applies to the position of the lead electrodes being mechanically “projected on the prosthesis socket” (instant claim 12), because the flexibility of electrode legs 11 (column 3, lines 54-56; column 7, lines 27-34; Figure 7(b)) enables outward transmission of stress concentrations associated with electrode contacts (i.e., lead electrodes) 14.  Regarding claims 14 and 25-27, the safety element may be viewed as the housing 31, which protectively covers the control unit, cables, and plugs (Figures 1 and 3; column 2, lines 32-39; column 3, lines 44-51; column 4, line 58, to column 5, line 30; column 5, lines 48-56).  Regarding claim 28, multiple channel control .
Claims 9, 11, 13, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774